Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/11/2020 has been entered.
 

Response to Arguments
Applicant’s arguments with respect to claims (1,2 and 4-18) have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Regarding Independent Claim 1, Applicant respectfully submits that Hakkani-Tur is silent about analyze, using a neural network, an input to the spoken dialogue system and provide a first output indicating the input comprises a global command when the input is determined as the global command,
 wherein the global command comprises a command to the spoken dialogue system to perform an action that is unrelated to a domain and relates to a change in a dialogue state,”

the input to the spoken dialogue system and provide a second output indicating the input is an out-of-domain query,
 wherein the out-of-domain query relates to a domain that is absent in a predetermined set of domains supported by the spoken dialogue system,” 
and “when the second input does not indicate the out-of-domain query, analyze, using the neural network, 
the input to the spoken dialogue system and provide a third output comprising an intent probability distribution and a domain probability distribution associated with the input.
In reply, examiner respectfully disagree because the combination of Hakkani-Tur  as explained below:
analyze using a neural network (Section 0062- artificial neural network) an input to the spoken dialogue system (Section 0037, lines 1-4, query 106 received from a user 104) and provide a first output indicating the input comprises a global command where the global command when the input is determined as the global command, comprises a command to the spoken dialogue system to perform an action that relates to a change in a dialogue state; (Section 0020, lines 1-7- thus the query term 106 submitted “flight London Paris” because the user 104 has not specified a query domain – the specified query relates to a change in a dialogue state   such as “a particular service, website or data source because it does not relate to the current state of dialogue- thus this current query relates to another service-please see NB) 
(NB- thus the new query calls for a different service such as the ticket service not restaurant reservation service) 

Regarding Independent Claim 1, applicant argues that the cited reference Applicant respectfully submits that Hakkani-Tur is silent about a global command comprising a command to the spoken dialog system to perform an action that relates to a change in a dialogue state.
In reply, Examiner respectfully disagree because Hakkani-Tur discloses in Section 0020, lines 1-7- thus the query term 106 submitted “flight London Paris” because the user 104 has not specified a query domain – the specified query relates to a change in a dialogue state   such as “a particular service, website or data source because it does not relate to the current state of dialogue- thus this current query relates to another service-please see NB) 
(NB- thus the new query calls for a different service such as the ticket service not restaurant reservation service) 
 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hakkani-Tur (20140172899) in view of Yano (20080201135).
Claim 1, Hakkani  discloses a spoken dialogue system comprising at least one memory storing executable instructions, that when executed by at least one processing unit cause the spoken dialogue system to: (Section 0037, lines 4-10 instruction stored in a memory component)
analyze using a neural network (Section 0062- artificial neural network) an input to the spoken dialogue system (Section 0037, lines 1-4, query 106 received from a user 104) and provide a first output indicating the input comprises a global command where the global command when the input is determined as the global command, comprises a command to the spoken dialogue system to perform an action that relates to a change in a dialogue state; (Section 0020, lines 1-7- thus the query term 106 submitted “flight London Paris” because the user 104 has not specified a query domain – the specified query relates to a change in a dialogue state   such as “a particular service, website or data source because it does not relate to the current state of dialogue- thus this current query relates to another service-please see NB) 
(NB- thus the new query calls for a different service such as the ticket service not restaurant reservation service) 
when the input is not the global command analyze, using the artificial neural network (Section 0062- thus the Artificial Neural Network) the input to the spoken dialogue system and provide a second output indicating the input is an out-of-domain query relates to  (Section 0022, lines 6-7- return query results 112 reads on the output) domain that is unsupported by the spoken dialogue system. (Section 0022, lines 10-14- thus the result are not related to the interest of the user in acquiring a ticket from an imminent flight means the entered query is out of domain and therefore unsupported). 
when the second input does not indicate the out-of-domain query analyze using the artificial neural network, (Section 0062- An artificial neural network) the input to the spoken dialogue system and provide a third output comprising an intent probability distribution (Section 0035, lines 12-14- thus the change of intent has the highest query state modification probability 306-also see Change Intent -95%) and a domain probability distribution  associated with the input. (Section 0055, lines 19-26- thus  ((query domain (domain probability) and/or query intent (intent probability) - the query domain classifier 302 calculate probabilities that respective queries 106 are associated with each query domain which reads on the third output) 
Hakkani discloses a using artificial Neural Network (Section 0062) but does not disclose wherein the global command comprises a command to the spoken dialogue system to perform an action that is unrelated to a domain and relates to a change in a dialogue state. 
Yano discloses wherein the global command comprises a command to the spoken dialogue system to perform an action that is unrelated to a domain and relates to a change in a dialogue state. (Section 0197, lines 5-11- thus Yano discloses tracing a scenario nodes by receiving the user inputs “next” and “previous” this means the user input “previous” is a global command that allows the dialogue system to perform action that is not related to a domain and it also allows the state of the system to change. See NB)  
(NB in Applicant’s specification (Section 0050-0052-screenshot provided below) it is disclosed that “Next” and “Previous” are global commands that changes the dialogue state and therefore Yano’s disclosure reads on applicant’s limitation)

    PNG
    media_image1.png
    292
    445
    media_image1.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of including Global commands such as Next into the dialogue system. The motivation is that it will allow the dialogue system to show dynamic behavior which will make the system works efficiently. 

Claim 2, Hakkani-Tur in view of Yano discloses wherein the at least one memory stores executable instructions that cause the spoken dialogue system to tag one or more entities in the input query, each tag indicating  at least one of the entity that is tagged is to be used in determining an intent or a domain associated with the input; (Hakkani-Tur: Section 0055, lines 13-15- thus the identification of the query domain and query intent may involve predictive and probabilistic classification- thus the identification reads on tagging one or more entities ) or the entity that is tagged is not to be used in determining the intent or the domain associated with the input.
Claim 3- (Cancelled) 
Claim 4, Hakkani-Tur in view of Yano discloses wherein the at least one memory stores executable instructions that cause the spoken dialogue system to provide a score for each candidate option when a tagged entity is associated with multiple candidate options. (Hakkani-Tur: Section 0063 lines 5-9 “the training set may include a query "how about <query term>" as a query substitution state modification, and approximately similar queries such as "so how about <query term>" and "what about <query term>" may be calculated as having a high query state modification probability 306  (Score) for query substitution state modification” )
Claim 5, Hakkani-Tur in view of Yano discloses wherein the multiple candidate options comprise multiple candidate contacts. (Hakkani-Tur: Section 0074, lines 11-16- thus the query options which can be a contact have options)
Claim 6, Hakkani-Tur in view of Yano discloses wherein the multiple candidate options comprise multiple candidate places. (Hakkani-Tur: Section 0004, lines  17-18 ordering of the cities as probably indicating- thus the cities options reads on the candidates places). 
Claim 7, Hakkani-Tur in view of Yano discloses wherein the at least one memory stores executable instructions that cause the spoken dialogue system to analyze the input to the spoken dialogue system and provide a fourth output indicating the input comprises a confirmation type, the confirmation type comprising one of multiple confirmation types. (Hakkani-Tur: Fig. 7 item 112 “Query Result-Ticket Purchased” - thus this is a conformation that the Ticket is purchased)
Claim 8, Hakkani-Tur in view of Yano discloses wherein the global command is one of multiple global commands. (Hakkani-Tur: Section 0051, lines 15-19- generalized web search can be different types and therefore clearly is can be multiple). 
Claim 9, Hakkani-Tur discloses a system for operating a spoken dialogue system, (Section 0037, lines 4-10 instruction stored in a memory component)
 the system comprising:
a processing unit;  (CPU 504 shown in Fig. 5) 
and a storage device for storing computer executable instructions that when performed by the processing unit, (Computer-Readable Storage device-602 shown in Fig. 6) perform a method comprising:
 receiving, by the spoken dialogue system, a query; (Section 0037, lines 1-4, query 106 received from a user 104)  processing, by a spoken language apparatus in the spoken dialogue system,  an input associated with the query to: 
analyze using a  neural network, (Section 0062) the input and provide an output indicating the input is a query that is not associated with a domain that is absent in a predetermined set of domains supported by the spoken dialogue system; (Section 0051, lines 15-19- thus the input query is a generalized web search  when no query domain- means global command not related to a domain) 
analyze, using the  neural network, (Section 0062) the input and provide an output indicating the input comprises a global command, when the input is determined as the global command, the global command comprising the spoken dialogue system (Section 0020, lines 1-7- thus the query term 106 submitted “flight London Paris” because the user 104 has not specified a query domain – the specified query is out of the domain such as “a particular service, website or data source) 
and analyze using the network (Section 0062) the input and parse one or more entities in the input, each parse indicating: (Section 0018, lines 1-3- thus identify explicit information about the domain of the query) 
the entity that is parsed is to be used in determining an intent or a domain associated with the input or the parsed that is identified is not to be used in determining the intent or the domain associated with the input; (Section 0024, lines 18-21- thus the entities in the submitted query is used to determine the intent of the user)
and analyze the input and provide an output indicating (Section 0022, lines 6-7- return query results 112 reads on the output)  the input comprises a confirmation type (Fig. 7 item 112 “Query Result-Ticket Purchased” – thus this is a conformation that the Ticket is purchased)
analyze, using the neural network, the input and tag one or more entities in the input, each tag indicating the entity that is tagged is to be used in determining an intent or a domain associated with the input; (Hakkani-Tur: Section 0055, lines 13-15- thus the identification of the query domain and query intent may involve predictive and probabilistic classification- thus the identification reads on tagging one or more entities )or the entity that is tagged is not to be used in determining the intent or the domain associated with the input.
Hakkani discloses a using artificial Neural Network (Section 0062) but does not disclose wherein the global command comprises a command to the spoken dialogue system to perform an action that is unrelated to a domain and relates to a change in a dialogue state. 
Yano discloses wherein the global command comprises a command to the spoken dialogue system to perform an action that is unrelated to a domain and relates to a change in a dialogue state. (Section 0197, lines 5-11- thus Yano discloses tracing a scenario nodes by receiving the user inputs “next” and “previous” this means the user input “previous” is a global command that allows the dialogue system to perform action that is not related to a domain and it also allows the state of the system to change. See NB)  
(NB in Applicant’s specification (Section 0050-0052-screenshot provided below) it is disclosed that “Next” and “Previous” are global commands that changes the dialogue state and therefore Yano’s disclosure reads on applicant’s limitation)

    PNG
    media_image1.png
    292
    445
    media_image1.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of including Global commands such as Next into the dialogue system. The motivation is that it will allow the dialogue system to show dynamic behavior which will make the system works efficiently. 

Claim 10, Hakkani-Tur in view of Yano discloses wherein the query is processed by the spoken language understanding apparatus to tag a previous intent and each entity in the query, wherein each tag indicates the entity is to be used in determining an intent or a domain associated with the input; (Hakkani-Tur: Section 0055, lines 13-15- thus the identification of the query domain and query intent may involve predictive and probabilistic classification ) or the entity is not to be used in determining the intent or the domain associated with the input. 
Claim 11, Hakkani-Tur in view of Yano discloses wherein the query is processed by the spoken language understanding apparatus to determine a probability distribution over all intents (Hakkani-Tur: Section 0035, lines 12-14- thus the change of intent has the highest query state modification probability 306-also see Change Intent -95%) and a probability distribution over all domains based at least in part on each tagged entity and the tagged previous intent. (Hakkani-Tur: Section 0055, lines 19-26- thus  ((query domain (domain probability) and/or query intent (intent probability) - the query domain classifier 302 calculate probabilities that respective queries 106 are associated with each query domain) 
Claim 12, Hakkani-Tur in view of Yano wherein the storage device stores computer executable instructions to perform a selection operation when the query includes an entity that is one of two or more possible entities, wherein the selection operation produces a score for each possible entity that is included in the two or more possible entities. (Hakkani-Tur: Section 0063 lines 5-9 “the training set may include a query "how about <query term>" as a query substitution state modification, and approximately similar queries such as "so how about <query term>" and "what about <query term>" may be calculated as having a high query state modification probability 306  (Score) for query substitution state modification” )
Claim 13, Hakkani-Tur in view of Yano discloses wherein the two or more possible entities comprise two or more contacts. (Hakkani-Tur: Section 0074, lines 11-16- thus the query options which can be a contact have options)
Claim 14, Hakkani-Tur in view of Yano discloses wherein the two or more possible entities comprise two or more places. (Hakkani-Tur: Section 0004, lines  17-18 ordering of the cities as probably indicating- thus the cities options reads on the candidates places)
Claim 15, Hakkani-Tur in view of Yano discloses wherein the spoken language apparatus processes the input to prior to performing the selection operation, providing the two or more possible entities to an output device and responsively receiving a second query. (Hakkani-Tur: Section 0022, lines 10-14- thus the result are not related to the interest of the user in acquiring a ticket from an imminent flight means the entered query is out of domain)
Claim 16, Hakkani-Tur in view of Yano discloses wherein the storage device stores computer executable instructions to analyze the input and provide an output indicating the input comprises a confirmation type, the confirmation type comprising one of multiple confirmation types. (Hakkani-Tur: Fig. 7 item 112 “Query Result-Ticket Purchased” - thus this is a conformation that the Ticket is purchased)
Claim 17, Hakkani-Tur in view of Yano discloses wherein the global command is one of multiple global commands. (Hakkani-Tur: Section 0051, lines 15-19- generalized web search can be different types and therefore clearly is can be multiple). 
Claims 18, Hakkani-Tur in view of Yano  discloses wherein the system comprises a server-computing device and the query is received from a client-computing device. (Hakkani-Tur: Section 0079, lines 9-10-Personnel Digital Assistant )

Claims 19-21 are allowed; The claims are allowed because of the limitation adjusting the initial word and phrase embeddings using a plurality of lists to produce a first set of adjusted query and each list comprising words and phrases that share similar semantic representations; training the spoken language understanding apparatus using the first set of adjusted query and adjusting the first set of adjusted query  to produce a second set of adjusted embeddings; wherein the first set of adjusted query are adjusted to improve a correctness of an output produced by at least one of the global apparatus.


Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akwasi M Sarpong whose telephone number is (571)270-3438.  The examiner can normally be reached on Mon-Fri. 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING D POON can be reached on 571-272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AKWASI M SARPONG/Primary  Examiner, Art Unit 2675                                                                                                                                                                                                        12/08/2020